Title: From John Adams to John Lathrop, 22 March 1813
From: Adams, John
To: Lathrop, John



Reverend Sir,
Quincy March 22 1813.

I thank you for your kind letter of the 19th and for the valuable present of your discourse occasioned by the death of Dr Elliot. I had indeed an “acquaintance with the late Dr Elliot,” and with his Father and “an affection” for both.
I believe them both to have been “candid pious, learned, sincere, and amiable” but I never had the felicity to belong to the same denomination in Politicks with either of them.
Although I acknowledge much merit in the younger Dr Elliot in the labour and research discovered in his Biographical Dictionary and its general utility I must nevertheless avow my regret for the numerous evidences of political Prejudices. To such prejudices however I have found through the whole course of my life the very greatest and the very best men more or less liable.
I know nothing of the mediation, nor of the hopes of peace. I carefully avoid all secrets of Government. Nothing has been presented to my mind, on which I can ground any hopes of a speedy peace.
Your aspirations my Dear Doctor after peace are becoming your philosophical moral and christian character. But you and I must remember that “sufferings become powerful means of checking the progress of folly and Vice.” That “the miseries we feel or fear are the consequence of manifold abuses of divine goodness.”
Let me address an observation which your learning and Experience must have made, because all ages and nations have attested to its truth that mankind in general and our beloved nation in particular bear adversity much better than Prosperity.
When I look back upon the period which has passed since you and I settled in Boston in 1768 upon the Lawyers, the Physicians, and the Merchants, who have departed; though I have made no exact enumeration I cannot perceive that the number of Divines is greater in proportion than in either of those professions. I see no reason therefore to surmise that the Clergy have been distinguished from the Laity in the important article of mortality.
The moment cannot be distant my excellent friend when you and I must follow the multitude of our acquaintance, who have gone before us to a region where we shall meet the two Docter Elliots and other worthies of whatever nation sector Party and smile at the little passions and smaller prejudices which divide us in this region of Wisdom and Folly, Virtue and Vice, Light and Darkness, Ignorance, & Knowledge, where however the good predominates immensely over the Evil, whatever in peevish moments we may think or say. I am Dear Sir with high esteem and sincere respect your friend 
John Adams.